Name: Council Regulation (EEC) No 1753/92 of 30 June 1992 amending Regulation (EEC) No 762/89 introducing a specific measure for certain grain legumes
 Type: Regulation
 Subject Matter: economic policy;  plant product
 Date Published: nan

 No L 180 /22 Official Journal of the European Communities 1 . 7 . 92 COUNCIL REGULATION (EEC) No 1753 / 92 of 30 June 1992 amending Regulation (EEC) No 762 / 89 introducing a specific measure for certain grain legumes Whereas the maintenance of crops of grain legumes such as lentils , chick-peas and vetches is in the Community economic interest ; whereas , therefore , the specific measure in their favour should be extended to 30 June 1993 , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Regulation (EEC) No 762 / 89 ( 4 ) introduced a specific measure for certain grain legumes ; whereas that Regulation expires on 30 June 1992 ; HAS ADOPTED THIS REGULATION: Article 1 In Article 5 of Regulation (EEC) No 762 / 89 , ' 1991 / 92' is hereby replaced by '1992/ 93 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA (') OJ No C 119 , 11 . 5 . 1992 , p. 43 . ( 2 ) OJ No C 150 , 15 . 6 . 1992 . ( 3 ) Opinion delivered on 29 April 1992 (not yet published in the Official Journal ). ( 4 ) OJ No L 80 , 23 . 3 . 1989 , p. 76 .